DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 2, and 5-9, in the reply filed on 12/27/21 is acknowledged.  The traversal is on the ground(s) that the cited prior art does not disclose performing conflict resolution, displaying conflicting input data, and determining an overriding treatment and/or ingredient priority.  This is not found persuasive because these features do not make a contribution over the prior art for the reasons discussed below, and because the referenced claim limitations have an uncertain meaning and the cited prior art satisfies the remaining understood claim limitations.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/27/21.

Information Disclosure Statements
The references cited on the filed Information Disclosure Statements have been considered, but the large number of cited references precludes a thorough review of each reference within the allotted amount of time.


Claim Objections
Claim 1 is objected to because of the following informalities:  in line 4, there is a space before the comma.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in line 5, “and” should follow “garment type”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in step e., “multiples” should be “multiple”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  a comma should be before “wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 requires performing conflict resolution in terms of treatment and ingredient composition in response to conflicting data, but it is unknown what data could be in conflict to trigger the conflict resolution.
Claim 1 requires displaying conflicting input data, but the conflict resolution is in terms of treatment and ingredient composition, neither of which are input by a user.  Additionally, step a. only requires one piece of data input by a user, and it cannot be understood how a conflict between data could arise if only one piece of data is input.
In claim 1, step c.ii., no fabric data is selected in step c.i.  The determining limitation therefore cannot be understood.
In claim 1, step d., it cannot be understood what is meant by composition of laundry treatment ingredients being “comprised” in ingredient composition data.  It is interpreted to mean that the ingredients are according to ingredient composition data.
Claim 1 recites the limitation "the multiple ingredient compositions" in step e.  There is insufficient antecedent basis for this limitation in the claim because it is unclear if it refers to the compositions of laundry treatment ingredients recited in step d.
In claim 1 the final wherein clause regarding the ingredient combination data cannot be clearly understood.  “Ingredient composition data” and “compositions of laundry treatment ingredients” seems redundant.  It is also unclear if components are different from a composition and how an ingredient, component, and composition differ from one another.  
In claim 1 it is unclear if “ingredient combination data” and “ingredient composition data” are intended to refer to the same element.
Claim 1 is generally unclear as it relates to the elements of ingredient combination data, ingredient composition data, and ingredient composition vs. compositions of ingredients vs. components of ingredients vs. combination of ingredient compositions.  It is assumed that there are two categories of treatment substances:  ingredients and compositions of ingredients.
Claim 2 states that fabric data is displayed before and/or after receiving selected fabric data.  “Receiving selected fabric data” is interpreted to be the fabric data input by a user as recited in claim 1, and it is unclear how the inputted data could be displayed before it is inputted by the user.
Claim 2 recites the limitation "the step of receiving selected fabric data".  There is insufficient antecedent basis for this limitation in the claim.  No such step is previously recited.
The relationship between inputting fabric data by a user in claim 1 and selecting fabric data in claim 2 cannot be understood.
Claim 5 recites the limitation "the stain identity data".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 states that the stain identity data is displayed in a list or lists of individual stains, but individual stains is not one of the categories of stain identity recited in claim 1.  It cannot be 
In claim 5 the phrase “and the user prompted” cannot be understood.
Claim 6 recites the limitation "the stain identity data".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 states that the stain identity is determined by indirect criteria, but claim 1 states that the stain identity is input by a user as fabric data.  It cannot be understood how the stain identity can be determined by indirect criteria if the stain identity is already input (and determined) by the user.
Claim 6 states that indirect criteria infers a stain/stain type.  It cannot be understood what is meant by indirect criteria and what is meant by indirect criteria making an inference.
Claim 6 states that a particular stain/stain type is inferred to derive a stain or stain type.  The difference between the inference and the derivation is unclear.
Claim 7 states that the stain identity or fabric identity is determined from data, but claim 1 states that the stain identity or fabric identity is input by a user as fabric data.  It cannot be understood how the stain identity or fabric identity can be determined if it is already input (and determined) by the user.
Claim 7 states that the fabric data related to stain identity or fabric identity is determined from user behavior, but stain identity is not based on user behavior as recited in claim 1.

Claim 7 states that the fabric data is determined from data regarding user behavior, user location, location environment, weather, and any combination thereof.  Since the determination is made based on each of user behavior, user location, location environment, and weather, as recited in claim 7, it cannot be understood what is meant by “and any combination thereof” if the claim already requires a determination based on all of the listed factors.  It is assumed that the factors are required in the alternate.
Claim 8 states that fabric data is displayed, and it is unclear if this means that the inputted fabric data is what is being displayed.
In claim 8 it cannot be understood what is meant by a mode having a different level of input data detail required from the user.  The relationship between the input data detail and the inputted fabric data recited in claim 1 cannot be understood.
Claim 8 states that a mode of operation is selected to determine what fabric data is input.  It cannot be understood how selecting a mode of operation determines the type of fabric data (e.g. stain identity, fabric identity, etc.) that has been inputted by the user.
Claim 9 states that fabric data is transmitted, and it’s unclear if this means that the fabric data is input by a user from a remote location, since fabric data is claimed to be input by a user and not previously stored in a database (see claim 1).  Also, the destination of the transmitted fabric data cannot be determined.

Applicant is advised that the prior art rejections below are made based on the examiner’s interpretation of the claims as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130263387 by Aykroyd et al.
As to claim 1, Aykroyd teaches a computer-implemented method for creating a bespoke laundry treatment recipe (para. 6) comprising the steps: a. receiving fabric data related to stain identity (para. 6), fabric identity (para. 40), and user requirements and preferences (para. 40), the fabric identity based on fabric color and type (para. 40), and the user requirements and preferences indicating constraints (para. 40, e.g. a user’s desired temperature); b. comparing by means of data processing system said fabric data with ingredient combination data stored on a non-transitory computer readable storage 
As to claim 2, Aykroyd teaches displaying fabric data in the form of a list from which a user may select (para. 39).
As to claim 5, Aykroyd teaches displaying stain identity data in the form of a list from which a user may select (para. 39).
As to claim 6, Aykroyd teaches that stain identity data may be determined by indirect criteria that infers a particular stain (para. 43, a particular stain type may be accessed by selecting a category of stains).
As to claim 7, Aykroyd teaches that stain identity may be based on data regarding user behavior (para. 43, stain are indicative of user behavior that creates such stains).

As to claim 9, Aykroyd teaches that fabric data may be transmitted from a remote location (para. 39).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711